 

RPC, Inc.

 

Exhibit 10.16

--------------------------------------------------------------------------------

 

Summary of “At-Will” Compensation Arrangements with Executive Officers

As of February 28, 2008

 

The following summarizes the current compensation and benefits received by the
Chief Executive Officer and Chief Financial Officer of RPC, Inc. (“the Company”)
and the Company’s other most highly compensated executive officers (the “Named
Executive Officers”) as of February 28, 2008. Compensation paid with respect to
fiscal 2007 will be described in the Company’s 2008 Proxy Statement.

 

This document is intended to be a summary of existing oral, at will
arrangements, and in no way is intended to provide any additional rights to any
of the Named Executive Officers.

 

Base Salaries

 

The 2008 annual base salaries for the Company’s Named Executive Officers as of
February 28, 2008 are as follows:

 

R. Randall Rollins, Chairman of the Board

$600,000

Richard A. Hubbell, President and Chief Executive Officer

$700,000

Linda H. Graham Vice President and Secretary

$165,000

Ben M. Palmer, Vice President, Chief Financial Officer and Treasurer

$250,000

 

Bonuses

 

All of the Named Executive Officers are eligible for annual cash bonuses under
the Company’s Performance-Based Incentive Cash Compensation Plan (the “Plan”).

 

Bonuses were paid in the first quarter of 2008 for the year ended December 31,
2007 for all of the executive officers in accordance with the terms of the Plan
as follows:

 

R. Randall Rollins, Chairman of the Board

$750,000

Richard A. Hubbell, President and Chief Executive Officer

$900,000

Linda H. Graham Vice President and Secretary

$  97,500

Ben M. Palmer, Vice President, Chief Financial Officer and Treasurer

$260,000

 

Stock Options and Other Equity Awards

 

The Named Executive Officers are eligible to receive options and restricted
stock under the Company’s stock incentive plan, in such amounts and with such
terms and conditions as determined by the Committee at the time of grant.

--------------------------------------------------------------------------------

 

Supplemental Retirement Plan

 

Salary and Bonus Deferrals

 

All of the Named Executive Officers are eligible to participate in the Company’s
Supplemental Retirement Plan (“Plan”).

 

The Plan allows participants to defer up to 50% of base salary and up to 100% of
annual bonus, subject to other terms and conditions set forth in the Plan.

 

Company Contributions

 

The Company makes certain “Enhanced Benefit Contributions” under the Plan on
behalf of certain Participants of long service to the Company who were 40 - 65
years of age or older on December 31, 2002. The Company makes the “Enhanced
Benefit Contributions” (as disclosed in the Company’s last filed annual proxy
statement) in lieu of the benefits that previously accrued under the RPC, Inc.
Retirement Income Plan. Additional benefits ceased to accrue under the RPC, Inc.
Retirement Income Plan effective March 31, 2002. Enhanced Benefit Contributions
are discretionary and may be made annually, for a maximum of seven years,
subject to the Participant’s continued employment with the Company.

 

Automobile Usage

 

The Company provides an automobile or an automobile allowance to Messrs. Hubbell
and Palmer.

 

Other Benefits

 

The Named Executive Officers are eligible to participate in the Company’s
regular employee benefit programs, including the 401(k) plan with Company match,
group life insurance, group medical and dental coverage and other group benefit
plans. All of the Named Executives are eligible for the Retirement Income Plan
that was frozen in March 2002. See Supplemental Retirement Plan above for
further discussion.

 

All of the Named Executive Officers are also executive officers of Marine
Products Corporation (“MPC”) and receive compensation from that company.
Disclosure regarding such compensation can be found in MPC’s filings with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------